Title: From Thomas Jefferson to Benjamin Dearborn, 5 June 1802
From: Jefferson, Thomas
To: Dearborn, Benjamin


            June 5 1802
            Th: Jefferson presents his compliments to mr Dearborne and returns his Manuscript and his thanks for the opportunity of perusing it, which he has done with very great satisfaction. the observations of mr Dearborne suggested the following quaere in the case of the common beam as well as mr Dearborne’s. let any degree of strength, or of inflexibility, for a beam be given: would it not be better to procure that strength by an open-work, rather than a solid beam, inasmuch as it would be lighter. thus  tho mr Dearborne applies a happy correction to this evil, yet the less there is to correct the better.
          